Action to recover damages for personal injuries suffered by plaintiff, who is alleged to have fallen on a step in the hall of a two-family house. Judgment in favor of plaintiff, entered on the verdict of a jury, reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. The verdict is against the weight of the evidence. The portion of the hospital records offered by the appellant should have been admitted. The matter offered was not of a groundless opinion nature as in Roberto v. Nielson (262 App. Div. 1035, affd. 288 N. Y. 581). Close, P. J., Hagarty, Adel and Taylor, JJ., concur; Johnston, J., concurs on the second ground stated, i. e., erroneous exclusion of hospital records.